IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :          No. 2279 Disciplinary Docket No. 3
                                :
                Petitioner      :          No. 99 DB 2015
                                :
           v.                   :          Attorney Registration No. 48244
                                :
NORMAN ORVILLE SCOTT,           :          (Philadelphia)
                                :
                Respondent      :
                                :


                                      ORDER


PER CURIAM


      AND NOW, this 17th day of August, 2016, upon consideration of the Report and

Recommendations of the Disciplinary Board, Norman Orville Scott is suspended from

the Bar of this Commonwealth for a period of six months, and he shall comply with all

the provisions of Pa.R.D.E. 217. Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).